DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 28, 2022 has been entered.
 
Response to Amendment
The amendment filed May 25, 2022 has been entered. Claims 1 and 3-20 remain pending in the application. Claim 2 was previously canceled. 
The Supplemental Response filed 05/25/22 was filed to correct the inadvertent deletion of claim 19 and renumbering of claim 20 in the response and RCE filed 03/28/22. 

Specification
The disclosure is objected to because there appears to be a typographical error regarding “13-secretase BACE1” as opposed to “β-secretase BACE1” in paragraphs [0007], [0049], and [0050]. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the outer surface of the catheter” .  Appropriate correction is required.
Claim 13 is objected to because there appears to be a typographical error regarding “13-secretase BACE1” as opposed to “β-secretase BACE1” in lines 2 and 7. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914). 
Regarding claim 1, DeSimone teaches a system (mucosa electroporation device 200) for regulating glucose levels (“the methods and systems provided herein alter the body's ability to process sugar and may improve glycemic control for patients with Type 2 diabetes” [Page 6, line 9]), the system comprising: a catheter (Figure 2) having an expandable or inflatable portion (proximal balloon 220, distal balloon 230, middle portion 240; Figures 2 and 3); one or more electrodes (electrodes 244) disposed on the expandable or inflatable portion of the catheter (Figure 2), wherein the one or more electrodes are configured to deliver an amount of athermal energy (“in one particular non-limiting implementation a RF source and a NANOKNIFE.RTM. irreversible electroporation system by AngioDynamics, Inc. are both coupled to electrodes 244 such that a switch box is used to select between the two sources of energy.” [Page 11, line 3-7]; see also [Page 21, line 5-10] wherein irreversible electroporation is athermal) sufficient to ablate tissue of a patient's gastrointestinal tract (“In some embodiments, the methods and systems provided herein alter the body's ability to process sugar and may improve glycemic control for patients with Type 2 diabetes. Additionally, these catheters and/or overtubes can be used to ablate other portions of the gastrointestinal tract where superficial mucosal ablation can be utilized” [Page 6, lines 11-16]); and a drug therapy delivered on the expandable or inflatable portion of the catheter or by one or more microneedles extending beyond the outer surface of the catheter (“With the balloons 220, 230 inflated, an electrically conductive liquid 400 can be delivered into the interior space between the balloons 220, 230 by injecting it via lumen 212 and apertures 246 (refer to FIG. 2)… In the same regard, ionized forms of known medicinal solutions or drugs may be infused into the interior space between the balloons 220, 230 to be placed intracellularly in target cells, such as the duodenal mucosa, both for stimulation, regeneration, and otherwise targeted therapies for obesity and diabetes.” [Page 12, line 24]; “the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation” [Page 22, line 14-22).
DeSimone fails to explicitly teach that the drug therapy is delivered to the ablated tissues subsequent to energy delivery to the ablated tissue by the one or more electrodes. Jassen teaches a system (Figure 8) for use in the gastrointestinal tract (“Other potentially obstructed lumens include…lumens of the gastrointestinal tract such as the intestines or colon.” [Col 1, line 35]; “The device is a catheter of the type that may be inserted within any of the above discussed lumen” [Col 3, line 39]), the system comprising one or more electrodes (electrode rings 82) disposed on a catheter (Figure 8; “a modified distal end 80 as depicted in FIG. 8 shows a series of electrode rings 82 without a forward facing distal electrode ring. Instead, the most distal of the rings 82 surrounds the catheter” [Col 11, line 17]) configured to ablate tissue of a patient’s gastrointestinal tract; and a drug therapy delivered on the catheter to the ablated tissue subsequent to the energy delivery to the ablated tissue by the one or more electrodes (“the catheter includes fluid ducts 86 and 88 which extend to the distal end of the catheter…Such fluid is typically medicine to enhance the ablating, therapeutic, or diagnostic process in conjunction with the electrode ablation…Along with the fluid deposition, the catheter may include means to enhance the effect of the fluid on the surrounding tissue. Such means may include, but are not limited to, the application of electrical energy, such as by the electrodes 82…Such means may be applied prior, during, or subsequent to the application of fluid,” [Col 13, lines 38-59]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of DeSimone to include that the drug therapy is delivered to the ablated tissue subsequent to energy delivery to the ablated tissue based on the teachings of Jassen to enhance the ablating and therapeutic process of the system in conjunction with the electrode ablation (Jassen [Col 13, lines 38-59]). 

Regarding claim 3, modified DeSimone teaches the system according to claim 1, wherein energy is deliverable by electroporation (“a sequential ablation technique where saline and dextrose are circulated in the interior space between the balloons 220, 230 sequentially, while delivering electroporation energy throughout is used. This would be a mechanical method to create phased ablation to minimize sloughing and essentially completely prevent bleeding or stricture.” [Page 13, lines 14-18]).

Regarding claim 4, modified DeSimone teaches the system according to claim 1, wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof (“the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation.” [Page 22, line 14-22] wherein rapamycin inhibits cell growth and proliferation).

Regarding claim 15, modified DeSimone teaches the system according to claim 1, wherein the one or more electrodes are configured to deliver an amount of energy sufficient to ablate tissue of the patient's gastrointestinal tract (“a sequential ablation technique where saline and dextrose are circulated in the interior space between the balloons 220, 230 sequentially, while delivering electroporation energy throughout is used. This would be a mechanical method to create phased ablation to minimize sloughing and essentially completely prevent bleeding or stricture.” [Page 13, lines 14-18]), and the drug therapy is deliverable in an amount sufficient to inhibit subsequent cell growth of the tissue (“the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation.” [Page 22, line 14-22]).

Regarding claim 16, DeSimone teaches a method for regulating glucose levels (“the methods and systems provided herein alter the body's ability to process sugar and may improve glycemic control for patients with Type 2 diabetes” [Page 6, line 9]), the method comprising: inserting a catheter (system 200) into a patient's gastrointestinal tract (GI tract 100); positioning the catheter in a duodenum (duodenum 120) of the patient's gastrointestinal tract (Figure 4); expanding or inflating an expandable or inflatable portion (proximal balloon 220, distal balloon 230, middle portion 240) of the catheter in the duodenum (Figure 4; [Col 12, lines 12-16]), the expandable or inflatable portion of the catheter including one or more electrodes (electrodes 244); applying athermal energy to the duodenum via the one or more electrodes operatively associated with the catheter to ablate tissue of the duodenum (“in one particular non-limiting implementation a RF source and a NANOKNIFE.RTM. irreversible electroporation system by AngioDynamics, Inc. are both coupled to electrodes 244 such that a switch box is used to select between the two sources of energy.” [Page 11, line 3-7] wherein irreversible electroporation is athermal; “a sequential ablation technique where saline and dextrose are circulated in the interior space between the balloons 220, 230 sequentially, while delivering electroporation energy throughout is used. This would be a mechanical method to create phased ablation to minimize sloughing and essentially completely prevent bleeding or stricture.” [Page 13, lines 14-18]); and delivering a drug therapy to the tissue of the duodenum with a drug delivery system (apertures 246) on the catheter (“With the balloons 220, 230 inflated, an electrically conductive liquid 400 can be delivered into the interior space between the balloons 220, 230 by injecting it via lumen 212 and apertures 246 (refer to FIG. 2)… ionized forms of known medicinal solutions or drugs may be infused into the interior space between the balloons 220, 230 to be placed intracellularly in target cells, such as the duodenal mucosa, both for stimulation, regeneration, and otherwise targeted therapies for obesity and diabetes.” [Page 12, line 24]; “the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation” [Page 22, line 14-22).
DeSimone fails to explicitly teach the method comprising delivering the drug therapy to the ablated tissue of the duodenum with the drug delivery system on the catheter. Jassen teaches a method for use in the gastrointestinal tract (“Other potentially obstructed lumens include…lumens of the gastrointestinal tract such as the intestines or colon.” [Col 1, line 35]; “The device is a catheter of the type that may be inserted within any of the above discussed lumen” [Col 3, line 39]), the method comprising applying athermal energy to the gastrointestinal tract via one or more electrodes (electrode rings 82) disposed on a catheter to ablate tissues of the gastrointestinal tract (Figure 8; “a modified distal end 80 as depicted in FIG. 8 shows a series of electrode rings 82 without a forward facing distal electrode ring. Instead, the most distal of the rings 82 surrounds the catheter” [Col 11, line 17]; “When the device is properly positioned within the stent, current is supplied from the electrode and flows through the obstructive material, thereby ablating and removing the material.” [Col 3, line 56]); and delivering a drug therapy to the ablated tissue with a drug delivery system (fluid ports 87, 89 and fluid ducts 86, 88) on the catheter (“the catheter includes fluid ducts 86 and 88 which extend to the distal end of the catheter…Such fluid is typically medicine to enhance the ablating, therapeutic, or diagnostic process in conjunction with the electrode ablation…Along with the fluid deposition, the catheter may include means to enhance the effect of the fluid on the surrounding tissue. Such means may include, but are not limited to, the application of electrical energy, such as by the electrodes 82…Such means may be applied prior, during, or subsequent to the application of fluid,” [Col 13, lines 38-59]; Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of DeSimone to include delivering the drug therapy to the ablated tissue of the duodenum with a drug delivery system on the catheter based on the teachings of Jassen to enhance the ablating and therapeutic process of the system in conjunction with the electrode ablation (Jassen [Col 13, lines 38-59]).

Regarding claim 18, modified DeSimone teaches the method according to claim 16, wherein the application of the energy and delivery of the drug therapy alters how the patient's body regulates glucose levels (“using the provided devices and methods for administering electroporation, the depths and cell composition of the crypts and villi of duodenal mucosa 122 can be modulated. Using such devices and techniques, weight loss and/or control of diabetes by reducing the caloric absorption, by increasing gut hormones, and/or by re-setting the diseased intestinal mucosa of an individual can be achieved.” [0036]).

Regarding claim 19, modified DeSimone teaches the method according to claim 16, wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof (“the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation.” [Page 22, line 14-22]; wherein rapamycin inhibits cell growth and proliferation).

Regarding claim 20, DeSimone teaches a method of treating diabetes (“the methods and systems provided herein alter the body's ability to process sugar and may improve glycemic control for patients with Type 2 diabetes” [Page 6, line 9]), the method comprising: applying electroporation energy to a duodenum of a patient to ablate tissue of the duodenum (Figure 4; “a sequential ablation technique where saline and dextrose are circulated in the interior space between the balloons 220, 230 sequentially, while delivering electroporation energy throughout is used. This would be a mechanical method to create phased ablation to minimize sloughing and essentially completely prevent bleeding or stricture.” [Page 13, lines 14-18]); and delivering a drug therapy to the tissue of the duodenum with a drug delivery system (apertures 246) on the catheter (“With the balloons 220, 230 inflated, an electrically conductive liquid 400 can be delivered into the interior space between the balloons 220, 230 by injecting it via lumen 212 and apertures 246… ionized forms of known medicinal solutions or drugs may be infused into the interior space between the balloons 220, 230 to be placed intracellularly in target cells, such as the duodenal mucosa, both for stimulation, regeneration, and otherwise targeted therapies for obesity and diabetes.” [Page 12, line 24]); wherein the drug therapy includes a growth inhibitor, cell cycle regulatory proteins/molecules, cyclin-dependent kinases, cell cycle inhibitors, cell regeneration inhibitor agents, or simulants of growth inhibitors, or combinations thereof (“the devices and techniques describes herein can be applied to pherese drugs to cells within the mucosa of the duodenum 122 to alter their function. For example drugs such as rapamycin know to modulate the effects of paneth and stem cells within the crypts of the small intestines can be ionized and pheresed into these cell using electroporation.” [Page 22, line 14-22]; wherein rapamycin inhibits cell growth and proliferation).
DeSimone fails to explicitly teach the method comprising delivering the drug therapy to the ablated tissue of the duodenum with a drug delivery system on the catheter. Jassen teaches a method for use in the gastrointestinal tract (“Other potentially obstructed lumens include… lumens of the gastrointestinal tract such as the intestines or colon.” [Col 1, line 35]; “The device is a catheter of the type that may be inserted within any of the above discussed lumen” [Col 3, line 39]), the method comprising applying electroporation energy to the gastrointestinal tract to ablate tissues of the gastrointestinal tract (“When the device is properly positioned within the stent, current is supplied from the electrode and flows through the obstructive material, thereby ablating and removing the material.” [Col 3, line 56]) and delivering a drug therapy to the ablated tissue with a drug delivery system (fluid ports 87, 89 and fluid ducts 86, 88) on the catheter (“the catheter includes fluid ducts 86 and 88 which extend to the distal end of the catheter…Such fluid is typically medicine to enhance the ablating, therapeutic, or diagnostic process in conjunction with the electrode ablation…Along with the fluid deposition, the catheter may include means to enhance the effect of the fluid on the surrounding tissue. Such means may include, but are not limited to, the application of electrical energy, such as by the electrodes 82…Such means may be applied prior, during, or subsequent to the application of fluid,” [Col 13, lines 38-59]; Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of DeSimone to include delivering the drug therapy to the ablated tissue of the duodenum with a drug delivery system on the catheter based on the teachings of Jassen to enhance the ablating and therapeutic process of the system in conjunction with the electrode ablation (Jassen [Col 13, lines 38-59]).

Claims 5, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 4 above and in further view of Dekker, III et al. (US 2005/0181033). 
Regarding claim 5, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the growth inhibitors include extracellular proteins, growth receptors, growth factors, transcriptional factors, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, sulfate proteoglycans, chondroitin sulfate proteoglycans, enzymes, arginase, 13-secretase, or urokinase-type and tissue-type plasminogen activators, or combinations thereof. Dekker teaches a system for delivery of a drug that inhibits cell growth ([0113]), wherein the drug therapy is a growth inhibitor including extracellular proteins ([0183]), growth factors ([0158]), or cytokines and chemokines ([0153], [0158], [0183]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a growth inhibitor based on the teachings of Dekker to inhibit angiogenesis at the ablated tissue site in order to inhibit cell regrowth (Dekker [0183]), to increase a positive immune response, such as by increasing white blood cell production (Dekker [0158], [0059]).

Regarding claim 6, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the extracellular proteins include laminin, fibronectin, tenascin, fibrinogen, or fibrin, or combinations thereof. Dekker teaches a system for delivery of a drug that inhibits cell growth ([0113]), wherein the drug therapy is a growth inhibitor that is an extracellular protein including fibronectin (“angiogenesis inhibitors may be administered in combination with the substances of the invention. Angiogenesis inhibitors that can be used in the methods and compositions of the invention include but are not limited to:…Fibronectin fragment” [0183]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include an extracellular protein that is fibronectin based on the teachings of Dekker to inhibit angiogenesis at the ablated tissue site in order to inhibit cell regrowth (Dekker [0183]). 

Regarding claim 8, modified DeSimone teaches the system according to claim 5, Modified DeSimone fails to explicitly teach wherein the growth factors include transforming growth factor alpha (TGF-a), epidermal growth factor (EGF), transforming growth factor beta (TGF-0), insulin-like growth factor (IGF), colony-stimulating factor (CSF), fibroblast growth factor (FGF), trefoil factor (TFF), hepatocyte growth factor (HGF), Glucagon-like peptide (GLP-2), or growth hormone (GH), or combinations thereof. Dekker teaches a system for delivery of a drug that inhibits cell growth ([0113]), wherein the drug therapy is a growth factor include epidermal growth factor (EGF), transforming growth factor beta (TGF-0) (“Angiogenesis inhibitors that can be used in the methods and compositions of the invention include but are not limited to…Transforming growth factor-beta (TGF-b)” [0183]), insulin-like growth factor (IGF), colony-stimulating factor (CSF), or growth hormone (GH), or combinations thereof (“Therapeutic substances which can be used with the present invention include… Epidermal growth factors…G-CSF, Glucagon, GM-CSF…Growth hormone and analogs (including growth hormone releasing hormone)…Insulin-like growth factors… M-CSF” [0158]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a growth factor that is EGF, TGF-beta, IFG, CSF, or GW based on the teachings of Dekker to increase a positive immune response, such as by increasing white blood cell production (Dekker [0158], [0059]). 
Regarding claim 11, modified DeSimone teaches the system according to claim 5. Modified DeSimone fails to explicitly teach wherein the cytokines and chemokines include transforming growth factor-a, epidermal growth factor, interleukin- 1p, or interferon-y, or combinations thereof. Dekker teaches a system for delivery of a drug that inhibits cell growth ([0113]), wherein the drug therapy is cytokines and chemokines including epidermal growth factor (“Therapeutic substances which can be used with the present invention include… Epidermal growth factors” [0158]), interleukin- 1B (“the invention encompasses administration of lymphokines such as interleukins, including but not limited to… IL1-.beta.” [0155]), or interferon-y (“Angiogenesis inhibitors that can be used in the methods and compositions of the invention include but are not limited to:…Interferon alpha/beta/gamma” [0183]), or combinations thereof. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a cytokine and chemokine that is epidermal growth factor, interleukin-1b, or interferon-y based on the teachings of Dekker to inhibit angiogenesis at the ablated tissue site in order to inhibit cell regrowth (Dekker [0183]) and to increase a positive immune response, such as by increasing white blood cell production (Dekker [0158], [0059]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 4 above and in further view of Levy et al. (USPN 6852704). 
Regarding claim 5, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the growth inhibitors include extracellular proteins, growth receptors, growth factors, transcriptional factors, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, sulfate proteoglycans, chondroitin sulfate proteoglycans, enzymes, arginase, 13-secretase, or urokinase-type and tissue-type plasminogen activators, or combinations thereof. Levy teaches a system for delivery of a drug therapy to cells to inhibit cell growth and treat a disease, wherein the drug therapy is a growth inhibitor including a growth receptor (“The method comprises locally delivering to the cell a reverse gene therapy vector comprising a promoter operably linked with a nucleic acid encoding a therapeutic gene product which is usually only expressed in cells of an abnormal tissue that is not afflicted with the disease or disorder. Delivery of the reverse gene therapy vector to the affected cell and expression of the gene product therein alleviates the disease or disorder...the therapeutic gene product is a protein, such as one selected from the group consisting of…a mutant fibroblast growth factor receptor protein.” [Col 1, lines 36-55]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a growth inhibitor that is a growth receptor based on the teachings of Levy to inhibit cell growth by inducing apoptosis of the cells at the treatment site (Levy [Col 9, lines 56-67]). 

Regarding claim 7, modified DeSimone teaches the system according to claim 5. Modified DeSimone fails to explicitly teach wherein the growth inhibitors include growth receptors including tyrosine kinase receptors (e.g., TrkA, TrkB, and/or TrkC), common neurotrophic receptor (e.g., P75NTR), ErbB receptors, or fibroblast growth factor receptors, or combinations thereof. Levy teaches a system for delivery of a drug therapy to cells to inhibit cell growth and treat a disease, wherein the drug therapy is a growth inhibitor including a growth receptor including fibroblast growth factor receptors (“The method comprises locally delivering to the cell a reverse gene therapy vector comprising a promoter operably linked with a nucleic acid encoding a therapeutic gene product which is usually only expressed in cells of an abnormal tissue that is not afflicted with the disease or disorder. Delivery of the reverse gene therapy vector to the affected cell and expression of the gene product therein alleviates the disease or disorder...the therapeutic gene product is a protein, such as one selected from the group consisting of…a mutant fibroblast growth factor receptor protein.” [Col 1, lines 36-55]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone include a fibroblast growth factor receptor that is a growth receptor based on the teachings of Levy to inhibit cell growth by inducing apoptosis of the cells at the treatment site (Levy [Col 9, lines 56-67]).

Claims 5, 6, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 4 above and in further view of Parsons et al. (US 2017/0189443). 
Regarding claim 5, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the growth inhibitors include extracellular proteins, growth receptors, growth factors, transcriptional factors, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, sulfate proteoglycans, chondroitin sulfate proteoglycans, enzymes, arginase, 13-secretase, or urokinase-type and tissue-type plasminogen activators, or combinations thereof. Stein teaches a system for delivery of a drug therapy via a catheter (delivery catheter 400) to treat diabetes (“The agents, devices, and methods described below seek to affect the function of nerve cells by reducing or impairing this overactivity to treat a wide range of attendant disease conditions such as…diabetes [0030]), wherein the drug therapy is a growth inhibitor including extracellular proteins ([0086]), transcriptional factors ([0084]), sulfate proteoglycans ([0085]), chondroitin sulfate proteoglycans ([0085]), enzymes, arginase, 13-secretase, or urokinase-type and tissue-type plasminogen activators ([0081]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a growth inhibitor that is an extracellular protein, transcriptional factor, sulfate proteoglycan, enzyme, arginase, 13-secratase based on the teachings of Stein to prevent local nerve regrowth (Stein [0078]). 
Regarding claim 6, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the extracellular proteins include laminin, fibronectin, tenascin, fibrinogen, or fibrin, or combinations thereof. Stein teaches a system for delivery of a drug therapy via a catheter (delivery catheter 400) to treat diabetes (“The agents, devices, and methods described below seek to affect the function of nerve cells by reducing or impairing this overactivity to treat a wide range of attendant disease conditions such as…diabetes [0030]) wherein the drug therapy is a growth inhibitor that is an extracellular protein including laminin, fibronectin, fibrinogen, or fibrin, or combinations thereof (“Extracellular matrix components may include, but are not limited to, all known isoforms of laminin, fibrinogen, fibrin, and fibronectin.” [0086]; “Local delivery of agent… agents include a variety of nerve growth inhibitors” [0078]; “A nerve growth inhibitor may include a small molecule inhibitor, a kinase inhibitor, a neutralizing or blocking antibody, a myelin-derived molecule, a sulfate proteoglycan, and/or extracellular matrix components.” [0080]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include an extracellular protein that is laminin, fibronectin, fibrinogen, or fibrin based on the teachings of Stein to prevent local nerve regrowth (Stein [0087-0089]). 

Regarding claim 9, modified DeSimone teaches the system according to claim 5. Modified DeSimone fails to explicitly teach wherein the transcriptional factors include the Hedgehog family, Forkhead Box (FOX) factors, Homeobox (HOX) genes, ParaHox genes, GATA transcription factors, canonical Wnt/3-catenin signaling, EPH/Ephrins, BMP signaling, K-RAS, Notch pathway, or HNF or MATH1, or combinations thereof. Stein teaches a system for delivery of a drug therapy via a catheter (delivery catheter 400) to treat diabetes (“The agents, devices, and methods described below seek to affect the function of nerve cells by reducing or impairing this overactivity to treat a wide range of attendant disease conditions such as…diabetes [0030]) wherein the drug therapy is a growth inhibitor including transcriptional factors including EPH/Ephrins (“Myelin-derived molecules may include…ephrin-B3.” [0084]; “Local delivery of agent… agents include a variety of nerve growth inhibitors” [0078]; “A nerve growth inhibitor may include a small molecule inhibitor, a kinase inhibitor, a neutralizing or blocking antibody, a myelin-derived molecule, a sulfate proteoglycan, and/or extracellular matrix components.” [0080]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include an ephrin based on the teachings of Stein to delay and prevent local nerve regrowth (Stein [0093]).

Regarding claim 12, modified DeSimone teaches the system according to claim 5, wherein the sulfate proteoglycans include keratin sulfate proteoglycans, and wherein the chondroitin sulfate proteoglycans include neurocan, brevican, versican, phosphacan, aggrecan, or NG2, or combinations thereof. Stein teaches a system for delivery of a drug therapy via a catheter (delivery catheter 400) to treat diabetes (“The agents, devices, and methods described below seek to affect the function of nerve cells by reducing or impairing this overactivity to treat a wide range of attendant disease conditions such as…diabetes [0030]) wherein the drug therapy is a growth inhibitor including sulfate proteoglycans that include keratin sulfate proteoglycans, and chondroitin sulfate proteoglycans that include neurocan, brevican, versican, phosphacan, aggrecan, or NG2, or combinations thereof (“Sulfate proteoglycans may include, but are not limited to, keratin sulfate proteoglycans and chondroitin sulfate proteoglycans such as neurocan, brevican, versican, phosphacan, aggrecan, and NG2.” [0085]; Local delivery of agent… agents include a variety of nerve growth inhibitors” [0078]; “A nerve growth inhibitor may include a small molecule inhibitor, a kinase inhibitor, a neutralizing or blocking antibody, a myelin-derived molecule, a sulfate proteoglycan, and/or extracellular matrix components.” [0080]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include keratin sulfate proteoglycans, neurocan, brevican, versican, phosphacan, aggrecan, or NG2 based on the teachings of based on the teachings of Stein to delay and prevent local nerve regrowth (Stein [0094]).

Regarding claim 13, modified DeSimone teaches the system according to claim 5. Modified DeSimone fails to explicitly teach wherein: the enzymes include targeting enzymes including Arginase I, Chondroitinase ABC, 13- secretase BACE1, urokinase-type plasminogen activator, or tissue-type plasminogen activator, or combinations thereof; Arginase I includes an N-hydroxy-L-arginine, or 2(S)-amino-6-boronohexonic acid, or combinations thereof; 13-secretase includes N-Benzyloxycarbonyl-Val-Leu-leucinal, H-Glu-Val-Asn-Statine- Val-Ala-Glu-Phe-NH2, or H-Lys-Thr-Glu-Glu-Ile-Ser-Glu-Val-Asn-Stat-Val-Ala- Glu-Phe-OH, or combinations thereof; and the urokinase-type and tissue-type plasminogen activators include serpin El, Tiplaxtinin, or plasminogen activator inhibitor-2, or combinations thereof. Stein teaches a system for delivery of a drug therapy via a catheter (delivery catheter 400) to treat diabetes (“The agents, devices, and methods described below seek to affect the function of nerve cells by reducing or impairing this overactivity to treat a wide range of attendant disease conditions such as…diabetes [0030]) wherein the drug therapy is a growth inhibitor wherein the enzymes include targeting enzymes including Arginase I, Chondroitinase ABC, 13- secretase BACE1, urokinase-type plasminogen activator, or tissue-type plasminogen activator ([0081]), or combinations thereof; Arginase I includes an N-hydroxy-L-arginine, or 2(S)-amino-6-boronohexonic acid, or combinations thereof; 13-secretase includes N-Benzyloxycarbonyl-Val-Leu-leucinal, H-Glu-Val-Asn-Statine- Val-Ala-Glu-Phe-NH2, or H-Lys-Thr-Glu-Glu-Ile-Ser-Glu-Val-Asn-Stat-Val-Ala- Glu-Phe-OH, or combinations thereof; and the urokinase-type and tissue-type plasminogen activators include serpin El, Tiplaxtinin, or plasminogen activator inhibitor-2, or combinations thereof ([0081]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include Arginase I, Chondroitinase ABC, 13- secretase BACE1, urokinase-type plasminogen activator, or tissue-type plasminogen activator based on the teachings of based on the teachings of Stein to delay and prevent local nerve regrowth (Stein [0092]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 4 above and in further view of Goldstein et al. (US 2006/0035854). 
Regarding claim 5, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the growth inhibitors include extracellular proteins, growth receptors, growth factors, transcriptional factors, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, sulfate proteoglycans, chondroitin sulfate proteoglycans, enzymes, arginase, 13-secretase, or urokinase-type and tissue-type plasminogen activators, or combinations thereof. Goldstein teaches a system for delivery of a drug therapy via a catheter (“For example, the compositions of the invention can be used to coat…acute and in-dwelling catheters” [0220]), wherein the drug therapy is a growth inhibitor including extracellular proteins ([0163]), growth factors ([0164]), transcriptional factors ([0084]), cell adhesion molecules ([0166]), cell signaling molecules ([0148]), cytokines ([0150]) and chemokines ([0163]), or urokinase-type and tissue-type plasminogen activator ([0164]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include a growth inhibitor that is an growth factor, transcriptional factor, cell adhesion molecules, cell signaling molecules, cytokines and chemokines, or tissue-type plasminogen activator based on the teachings of Goldstein to allow for targeted drug delivery and promote healing of wounded or damaged tissues (Goldstein [0076], [0162]). 
Regarding claim 10, modified DeSimone teaches the system according to claim 5. Modified DeSimone fails to explicitly teach wherein: the cell adhesion molecules (CAM) include N-CAM, Ng-CAM/L1, or N-cadherin or L2- HWk-1, or combinations thereof; the cell signaling molecules include Ras, Phosphotidyl Inositol 3-kinase, Phospholipase c-gamma 1, mitogen activated phosphor kinase, protein kinase A, Jaks/STATs signaling molecules, or kinase inhibitors, or combinations thereof; and the kinase inhibitors include staurosporine, H 89, dihydrochloride, cAMPS-Rp, triethylammonium salt, KT 5720, wortmannin, LY294002, 1C486068, 187114, GDC- 0941, Gefitinib, Erlotinib, Lapatinib, AZ623, K252a, KT-5555, Cyclotraxin-B, Lestaurtinib, Tofacitinib, Ruxolitinib, SB 1518, CYT387, LY3009104, TG 101348, WP-1034, PD 173074, or SPRY4, or combinations thereof. Goldstein teaches a system for delivery of a drug therapy via a catheter (“For example, the compositions of the invention can be used to coat…acute and in-dwelling catheters” [0220]), wherein the drug therapy is a growth inhibitor including cell adhesion molecules including N-CAM (“Examples of cell surface proteins include the family of cell adhesion molecules (e.g., the integrins, selectins, Ig family members such as N-CAM” [0166]; “the nucleic acid is a DNA molecule that encodes gene products that stimulate or promote healing of wounded or damaged tissues in vivo.” [0162]; “the invention provides coating compositions wherein the pharmaceutical agent is a nucleic acid.” [0154]) and/or cell signaling molecules ([0148]) including staurosporine (“Cardiovascular agents may include…protein kinase inhibitors such as staurosporine” [0148]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug therapy of the system of DeSimone to include N-CAM and/or staurosporine based on the teachings of Goldstein to allow for targeted drug delivery and promote healing of wounded or damaged tissues (Goldstein [0076], [0162]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 4 above and in further view of Baumhof et al. (US 2015/0306249). 
Regarding claim 14, modified DeSimone teaches the system according to claim 4. Modified DeSimone fails to explicitly teach wherein the cell cycle regulatory proteins/molecules include Cyclin A, Cyclin D, Cyclin E, or Cyclin B, or combinations thereof; the cyclin-dependent kinases include Cdkl, Cdk2, Cdk3, Cdk4, or Cdk6, or combinations thereof; the cell cycle inhibitors include p21, p27, or p57, or combinations thereof; wherein the cell regeneration inhibitor agents include paclitaxel, dual phosphate and tensin homolog (PTEN), or SCOS3, or combinations thereof; and simulants of growth inhibitors include INK4a/ARF families including p16 and p14. Baumhof teaches a system for inhibiting cell growth using a drug therapy including a cell cycle regulatory protein/molecule including Cyclin B (“Particularly preferred in this context are therapeutically active proteins which are beneficial for the prevention of restenosis like… cyclin B,” [0116]), a cyclin-dependent kinase including Ckd2 (“Particularly preferred in this context are therapeutically active proteins which are beneficial for the prevention of restenosis like…CDK2” [0116]), a cell cycle inhibitor including p21 and p27 (“Particularly preferred in this context are therapeutically active proteins which are beneficial for the prevention of restenosis like…CDK inhibitors p21 and p27” [0116]), a cell regeneration inhibitor agent including paclitaxel (“Drugs used for prevention of restenosis include…antiproliferative drugs (e.g. paclitaxel” [0010]); and stimulants of growth inhibitors include p16 (“Particularly preferred in this context are therapeutically active proteins which are beneficial for the prevention of restenosis like…p16-p27” [0116]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of DeSimone to include that the drug therapy is Cyclin B, Ckd2, p21, p27, paclitaxel, and/or p16 based on the teachings of Baumhof to inhibit cell growth after the tissue ablation (Baumhof [0010-0011]).
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2017/062753) in view of Jassen (USPN 5749914) as applied in claim 16 above and in further view of Naimark et al. (US 2004/0044308). 
Regarding claim 17, modified DeSimone teaches the method according to claim 16. Modified DeSimone fails to explicitly teach the drug therapy is delivered by a drug-coated balloon, one or more microneedles, an implantable device, or a hydrogel, or combinations thereof. Naimark teaches a method comprising inserting a catheter (catheter 12) into the body lumen and expanding or inflating a portion (balloon 30) of the catheter (Figure 3); and delivering a drug therapy to the tissue with a combination of a drug-coated balloon (“The outer surface of the balloon 30 is coated with a polymer containing a biologically active material 32.” [0030]) and microneedles (micro-needles 31) on the catheter (“the balloon 30 is inflated by infusing a liquid or gas into an inflation compartment 33 using an inflation lumen 39a of the catheter 39 having a guidewire 38. The needles 31 pierce the body lumen and create micro-pores or nano-pores, i.e., spaces of the size of the micro-needle, in the body lumen. The biologically active material contained in the coating 32 is squeezed by the balloon 30 and forced into or allowed to seep into the micro- or nano-pores created by the micro-needles.” [0030]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of DeSimone to include that the drug therapy is delivered by one or more microneedles based on the teachings of Naimark to ensure accurate and localized delivery of the drug therapy to the tissue (Naimark [0006]). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parsons et al. (US 2017/0189443) teaches a system for delivery of a drug into the gastrointestinal tract for treatment of a disease ([0002], [0023]), wherein the drug therapy is a growth inhibitor including growth factors ([0075]), transcriptional factors ([0050]), sulfate proteoglycans ([0081]), chondroitin sulfate proteoglycans ([0075]) in order to treat inflammation (Parsons [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                    

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783